                                         Case 5:16-cv-01120-LHK Document 552 Filed 02/12/21 Page 1 of 5




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     GREGOR LESNIK, et al.,                             Case No. 16-CV-01120-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     EISENMANN SE, et al.,                              Re: Dkt. No. 500
                                  16                    Defendants.

                                  17
                                  18          On August 24, 2020, Plaintiffs filed an administrative motion to seal certain exhibits
                                  19
                                       filed in connection with their motions for default judgment that had been designated as
                                  20
                                       confidential by Defendants pursuant to the parties’ stipulated protective order. ECF No. 500. For
                                  21
                                       the reasons set forth below, the Court GRANTS Plaintiffs’ administrative motion to seal.
                                  22
                                  23          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  24   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  26
                                       U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right.”
                                  27
                                  28                                                    1
                                       Case No. 16-CV-01120-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                          Case 5:16-cv-01120-LHK Document 552 Filed 02/12/21 Page 2 of 5




                                       United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s
                                   1
                                   2   longstanding commitment to “the open courtroom.” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                   3   (9th Cir. 2014). The public policy favoring public access to judicial proceedings applies equally

                                   4   to court records because “court records often provide important, sometimes the only, bases or
                                   5
                                       explanations for a court’s decision.” Id. Accordingly, when considering a sealing request, “a
                                   6
                                       strong presumption in favor of access” is generally a court’s “starting point.” United States v. Bus.
                                   7
                                       of Custer Battlefield Museum & Store, 658 F.3d 1188, 1194 (9th Cir. 2011) (internal quotation
                                   8
                                       marks omitted). That presumption can be overcome only by a showing of a “compelling reason,”
                                   9
                                  10   that “outweighs the general history of access and the public policies favoring disclosure.” Id. at

                                  11   1194–95.
                                  12          Parties seeking to seal judicial records relating to motions that are “more than tangentially
Northern District of California
 United States District Court




                                  13
                                       related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,
                                  14
                                       1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons
                                  15
                                       supported by specific factual findings that outweigh the general history of access and the public
                                  16
                                  17   policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                  18   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                  19   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to
                                  20   gratify private spite, promote public scandal, circulate libelous statements, or release trade
                                  21
                                       secrets.” Id. at 1179 (citation omitted). However, “[t]he mere fact that the production of records
                                  22
                                       may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,
                                  23
                                       without more, compel the court to seal its records.” Id.
                                  24
                                  25          “Despite this strong preference for public access,” the Ninth Circuit has “carved out an

                                  26   exception” for certain court filings. Ctr. for Auto Safety, 809 F.3d at 1097. Specifically, filings

                                  27   that are not “more than tangentially related to the merits of a case” need only satisfy the “less
                                  28                                                     2
                                       Case No. 16-CV-01120-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                          Case 5:16-cv-01120-LHK Document 552 Filed 02/12/21 Page 3 of 5




                                       exacting” “good cause” standard of Federal Rule of Civil Procedure 26(c). Id. at 1097, 1102. The
                                   1
                                   2   Ninth Circuit has explained that the rationale underlying the “good cause” standard is that “the

                                   3   public has less of a need for access to court records” that “are unrelated, or only tangentially

                                   4   related, to the underlying cause of action.” Oliner, 745 F.3d at 1026. The “good cause” standard
                                   5
                                       requires a “particularized showing” that “specific prejudice or harm will result” if the information
                                   6
                                       is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th
                                   7
                                       Cir. 2002) (citation omitted); see Fed. R. Civ. P. 26(c). “Broad allegations of harm,
                                   8
                                       unsubstantiated by specific examples or articulated reasoning” will not suffice. Beckman Indus.,
                                   9
                                  10   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation omitted).

                                  11          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court
                                  12   documents for, inter alia, the protection of “a trade secret or other confidential research,
Northern District of California
 United States District Court




                                  13
                                       development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has
                                  14
                                       adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]
                                  15
                                       trade secret may consist of any formula, pattern, device or compilation of information which is
                                  16
                                  17   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                  18   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                  19   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the
                                  20   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the
                                  21
                                       business . . . .” Id. (alterations in original). Furthermore, the U.S. Supreme Court has recognized
                                  22
                                       that sealing may be justified to prevent judicial documents from being used “as sources of
                                  23
                                       business information that might harm a litigant’s competitive standing.” Nixon v. Warner Comm.,
                                  24
                                  25   Inc., 435 U.S. 589, 598 (1978).

                                  26          In addition, parties moving to seal documents must comply with the procedures established

                                  27   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request
                                  28                                                      3
                                       Case No. 16-CV-01120-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                          Case 5:16-cv-01120-LHK Document 552 Filed 02/12/21 Page 4 of 5




                                       that establishes the document is “sealable,” or “privileged, protectable as a trade secret or
                                   1
                                   2   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                   3   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                   4   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a
                                   5
                                       “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table
                                   6
                                       format each document or portion thereof that is sought to be sealed,” as well as an “unredacted
                                   7
                                       version of the document” that “indicate[s], by highlighting or other clear method, the portions of
                                   8
                                       the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1).
                                   9
                                  10          Here, Plaintiffs seek to seal documents filed in connection with their three motions for

                                  11   default judgment. ECF No. 500. A motion for default judgment is more than tangentially related
                                  12   to the underlying cause of action. See Koninklijke Philips Electronics, N.V. v. KXD Tech., Inc.,
Northern District of California
 United States District Court




                                  13
                                       347 F. App’x 275, 276 (9th Cir. 2009) (stating that default judgment is “case dispositive”).
                                  14
                                       Accordingly, the “compelling reasons” standard applies to Plaintiffs’ motion to seal portions of
                                  15
                                       the supporting exhibits to Plaintiffs’ motions for default judgment. See La. Pac. Corp. v. Money
                                  16
                                  17   Mkt. 1 Institutional Inv. Dealer, Case No. 09-cv-03529-JSW, 2013 WL 550563, at *1 (N.D. Cal.

                                  18   Feb. 12, 2013) (applying the “compelling reasons” standard to a motion to seal portions of

                                  19   Plaintiff’s motion for default judgment).
                                  20          However, on February 10, 2021, the Court denied Plaintiffs’ motions for default judgment
                                  21
                                       without prejudice and instructed Plaintiffs to refile those motions to cure certain deficiencies.
                                  22
                                       ECF No. 551. The Court did not rely on any of the information that the parties seek to seal when
                                  23
                                       denying Plaintiffs’ motions without prejudice; therefore, the public interest in access to this
                                  24
                                  25   information is minimal. Accordingly, the Court hereby GRANTS the corresponding motion to

                                  26   seal. See, e.g., X One, Inc. v. Uber Techs. Inc., No. 16-CV-06050-LHK, 2020 WL 718310, at *1

                                  27   (N.D. Cal. Feb. 12, 2020) (granting motions to seal documents filed in support of motions that the
                                  28                                                      4
                                       Case No. 16-CV-01120-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                          Case 5:16-cv-01120-LHK Document 552 Filed 02/12/21 Page 5 of 5




                                       Court denied as moot). The documents that the moving parties provisionally filed under seal at
                                   1
                                   2   the docket entry listed above shall remain under seal.

                                   3          If Plaintiffs refile motions for default judgment and seek to seal any information therein,

                                   4   Defendants will be required to refile declarations “establishing that all of the designated material is
                                   5
                                       sealable” under Ninth Circuit law, pursuant to Civil Local Rule 79- 5(e)(1). When reviewing any
                                   6
                                       renewed sealing request, the Court will analyze carefully each piece of information the parties
                                   7
                                       seek to seal to determine whether sealing is appropriate under Ninth Circuit law.
                                   8
                                   9   IT IS SO ORDERED.
                                  10   Dated: February 12, 2021
                                  11                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                     5
                                       Case No. 16-CV-01120-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
